UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4184



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


VICTOR MANUEL GUZMAN-BALBUENA, a/k/a Conapiro
Contreras, a/k/a Lucero Manuel Flores, a/k/a
Victor M. Guzman,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, District
Judge. (CR-04-30066-GEC)


Submitted:   December 14, 2005            Decided:   January 24, 2006


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Michael S.
Nachmanoff, Assistant Federal Public Defender, Frances H. Pratt,
Research and Writing Attorney, Alexandria, Virginia, for Appellant.
John L. Brownlee, United States Attorney, Jean B. Hudson, Assistant
United States Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Victor Manuel Guzman-Balbuena appeals his seventy-month

sentence imposed after his guilty plea to illegal reentry of a

deported alien, in violation of 8 U.S.C. § 1326(a) (2000).                           We

affirm.

           On    appeal,      Guzman-Balbuena           first        contends       that

§ 1326(b)(2) is an unconstitutional sentencing provision and that

the validity of Almendarez-Torres v. United States, 523 U.S. 224

(1998), which supports the provision, should be questioned in light

of   Apprendi   v.   New    Jersey,   530       U.S.   466    (2000),      and   United

States v. Booker, 125 S. Ct. 738 (2005).                      We disagree.           The

constitutionality      of     increasing         penalties      based       on   prior

convictions,    as   prescribed       by    §    1326(b)(2),         was   upheld    in

Almendarez-Torres.         As the Appellant concedes, this court has

recently acknowledged the continuing validity of Almendarez-Torres

in United States v. Cheek, 415 F.3d 349, 352-53 (4th Cir.), cert.

denied, ___ S. Ct. ___, 2005 WL 2922802 (Nov. 7, 2005).                              We

therefore find that this claim fails.

           Guzman-Balbuena       next      argues      that    his    sentence      was

unreasonable.    After Booker, courts must calculate the appropriate

guidelines range, consider the range in conjunction with other

relevant factors under the guidelines and 18 U.S.C.A. § 3553(a)

(West 2000 & Supp. 2004), and impose a sentence.                 United States v.

Hughes, 401 F.3d 540, 546 (4th Cir. 2005) (citing Booker, 125 S.


                                      - 2 -
Ct. at 764-65, 767 (Breyer, J., opinion of the Court)).     If a court

imposes a sentence outside the guidelines range, the district court

must state its reasons for doing so.    Id.   This court should review

a sentence imposed pursuant to § 3553 to determine whether it is

reasonable.    Booker, 125 S. Ct. at 764-67.

            The district court imposed a sentence within the advisory

guideline range and below the statutory maximum for the offense and

considered the relevant factors under § 3553.         Guzman-Balbuena

identifies no persuasive reason why the sentence imposed was not

reasonable.    Hughes, 401 F.3d at 546-47 (citing Booker, 125 S. Ct.

at 764-65, 767) (noting after Booker, sentencing courts should

calculate the guideline range, consider the other factors under

§ 3553, and impose a reasonable sentence within the statutory

maximum).   Accordingly, we affirm Guzman-Balbuena’s conviction and

sentence.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                             AFFIRMED




                                - 3 -